I concur in the foregoing opinion; however, I write separately to more fully explain my thoughts regarding the competency issue.
During the plea hearing, the trial court became aware that appellant had attempted suicide in the past. While appellant stated that he was no longer in "that position now," he also said that he was very depressed. Furthermore, appellant did not demonstrate an understanding that when he gave his daughter a choice between a spanking or sexual intercourse, that he was employing a "threat of force."
A criminal defendant has a due process right not to be tried when incompetent to stand trial. Drope v. Missouri (1975),420 U.S. 162, 172, 95 S.Ct. 896, 904, 43 L.Ed.2d 103, citing Pate v.Robinson (1966), 383 U.S. 375, 86 S.Ct. 836, 15 L.Ed.2d 815. Specifically, a defendant is incompetent to stand trial when, due to his present mental condition, he is incapable of understanding the nature and objectives of the proceedings against him or of presently assisting in his defense. R.C.2945.37(A).
Obviously, a record need not unequivocally establish incompetence before a hearing on such issue should be ordered. Therefore, a trial court can abuse its discretion in not ordering a competency hearing even though the facts would not warrant a determination of incompetency. Because the record contains indicia of incompetence based upon appellant's past suicide attempts coupled with his failure to comprehend that the option with which he had presented his daughter was a "threat of force," the trial court on remand might consider reexamining this issue and the possible need for such an examination under R.C. 2945.37. If it determines that there is no basis for such undertaking, an amplified statement of its reasoning for not undertaking such an exercise in the record would be helpful. While ultimately I agree that the trial court did not abuse its discretion, trial courts should remain aware of their duty to raise such issues and err on the side of ordering competency hearings in borderline cases.